Title: From George Washington to George Lewis, 18 January 1795
From: Washington, George
To: Lewis, George


        
          Dear Sir
          Philadelphia Jany. 18th 1795
        
        Herewith you will receive Plats, and descriptions of two tracts of land which I hold in Kentucky, on the Waters of rough Creek. If you have any knowledge of the land in the part of the country these are said to lye in: or if your brother John or any other, within your reach has, I shd be obliged to you for such information respecting them as can be obtained. I wish also to know in what part of the State of Kentucky they lye; and what the selling price of lands thereabouts is. In a word, what you think mine are worth from the description given of them—& part they lye in.
        The papers I send are copies, which you may keep; and when you go in to Kentucky, as I think you said it was your intention to do the coming spring, I would thank you for investigating this subject fully; & for writing me a particular account of the Land;

and what you suppose it is worth and would sell for; whether they lye in, or out of the settled part of the State; what the properties of the land are, and whether the strea⟨m⟩s, with which it is said to abound, are fit for water works. If they lye near your own lands I could wish to receive the details from your own view of them, & observation thereon.
        My love to Mrs Lewis, in which your Aunt and the family join, concludes me your sincere friend and affectionate Uncle
        
          Go: Washington
        
      